                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


BARRY LAYNE MOORE,

                Petitioner,

vs.                                     Case No. 3:18-cv-216-J-39MCR

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

                Respondents.


                                ORDER

                          I.   INTRODUCTION

      Petitioner, Barry Layne Moore, proceeding pro se, challenges

his state court (Bradford County) conviction for possession with

intent to sell a controlled substance (count one) and sale of or

dispensing a prescription drug without a prescription (count two).

In his Amended Petition Under 28 U.S.C. § 2254 for Writ of Habeas

Corpus By a Person in State Custody (Petition) (Doc. 5), he raises

four grounds.   Respondents filed an Answer (Response) (Doc. 15).1




1 The Court will hereinafter refer to the Exhibits (Doc. 15) as
"Ex." The page numbers referenced in this opinion are the Bates
stamp numbers at the bottom of the page of each exhibit or the
page number on the particular document.
Thereafter, Petitioner filed his Response/Reply (Doc. 17).2       See

Order (Doc. 7).

                       II.   EVIDENTIARY HEARING

     A petitioner carries the burden to establish a need for an

evidentiary hearing.     See Chavez v. Sec'y, Fla. Dep't of Corr.,

647 F.3d 1057, 1060 (11th Cir. 2011) (opining a petitioner bears

the burden of establishing the need for an evidentiary hearing

with more than speculative and inconcrete claims of need), cert.

denied, 565 U.S. 1120 (2012).          In this case, the Court can

"adequately assess [Petitioner's] claims without further factual

development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

2003), cert. denied, 541 U.S. 1034 (2004).         Petitioner has not

carried his burden and is not entitled to an evidentiary hearing.

Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

                         III.   THE PETITION

     The Petition is timely filed.     Response at 11-12.   Petitioner

raises four grounds for habeas relief:

          (1) Fundamental error in jury instruction.
          The instruction to determine if defendant had
          been entrapped included the act of dispensing.
          This instruction rendered the jury incapable
          of reaching a legal or lawful conclusion on
          the affirm[a]tive defense of entrapment.



2 With respect to the Petition, Response and Reply, the Court will
reference the page number assigned by the electronic filing system.

                                   2
         (2)   Denied    protection   against   double-
         jeopardy. Defendant was found guilty of “sale
         of a prescription drug” and “possession with
         intent to sell a controlled substance.[”] The
         opinion filed July 21, 2015 clearly states,
         that the charge of dispensing was not
         available for prosecution.        Therefore[,]
         defendant was found guilty of 2 separate
         charges that stem from a single criminal
         episode.   The Eighth Judicial Circuit Court
         file[d] a motion to dismiss count #2 on
         October 19, 2015 dismissing the greater of the
         2 charges. The proper remedy is to dismiss
         the lesser of the 2 charges.

         (3) Sufficiency of Evidence[.] The state
         failed to prove the elements needed to
         prosecute the charge of “possession with
         intent to sell.”    The audio/video evidence
         clearly show[s] the defendant had no intent to
         sell anything.    The state failed to prove
         defendant ever received any money, there was
         no money in evidence, the court/state failed
         to prove the defendant ever had possession of
         a 30 milligram oxycodone, the pill in evidence
         was   a   30   milligram    oxycodone[,]   the
         prescription record shows the defendant was
         prescribed 15 milligram oxycodone.

         (4) Prosecutorial Mis-conduct[.] [sic] The
         Petitioner maintains that the prosecutor was
         well aware of the fact that the defendant
         could not be charged with dispensing.       He
         utilized the charge as a strategic meens [sic]
         of convicting the defendant by mis-leading and
         confusing the jury by using a definition of
         dispensing not found in Chapter 465 of Florida
         Statutes (against request of defendant’s
         counsel) and the prosecutor also introduced
         false testimonial evidence to the jury in
         closing that was not part of the record.

Petition at 5, 7, 8, 10.



                               3
                           IV.    HABEAS REVIEW

     Petitioner   claims    he    is   detained   “in   violation    of   the

Constitution or laws or treaties of the United States.”         28 U.S.C.

§ 2241(c)(3).   This Court recognizes its authority to award habeas

corpus relief to state prisoners “is limited-by both statute and

Supreme Court precedent.”        Knight v. Fla. Dep’t of Corr., 936 F.3d

1322, 1330 (11th Cir. 2019).           The Antiterrorism and Effective

Death Penalty Act (AEDPA) governs a state prisoner's federal

petition for habeas corpus and limits a federal court’s authority

to award habeas relief.     See 28 U.S.C. § 2254; Shoop v. Hill, 139

S. Ct. 504, 506 (2019) (per curiam) (recognizing AEDPA imposes

“important limitations on the power of federal courts to overturn

the judgments of state courts in criminal cases").          Thus, federal

courts may not grant habeas relief unless one of the claims:

"(1)'was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court

of the United States,' or (2) 'was based on an unreasonable

determination of the facts in light of the evidence presented in

the State court proceeding.' 28 U.S.C. § 2254(d)."                  Nance v.

Warden, Ga. Diagnostic Prison, 922 F.3d 1298, 1300-1301 (11th Cir.

2019), petition for cert. filed, (U.S. Dec. 9, 2019) (No. 19-

6918).

     In Knight, the Eleventh Circuit explained:

                                       4
                 A decision is “contrary to” clearly
           established federal law “if the state court
           arrives at a conclusion opposite to that
           reached by [the Supreme] Court on a question
           of law or if the state court decides a case
           differently than [the Supreme] Court has on a
           set of materially indistinguishable facts.”
           Williams [v. Taylor, 529 U.S. 362 (2000)] at
           413, 120 S. Ct. 1495. A state court decision
           involves an unreasonable application of
           federal law “if the state court identifies the
           correct governing legal principle from [the
           Supreme] Court’s decisions but unreasonably
           applies that principle to the facts of the
           prisoner’s case.” Id. To justify issuance of
           the writ under the “unreasonable application”
           clause, the state court’s application of
           Supreme Court precedent must be more than just
           wrong in the eyes of the federal court; it
           “must    be    ‘objectively    unreasonable.’”
           Virginia v. LeBlanc, ––– U.S. ––––, 137 S. Ct.
           1726, 1728, 198 L.Ed.2d 186 (2017)(quoting
           Woods v. Donald, ––– U.S. –––, 135 S. Ct. 1372,
           1376, 191 L.Ed.2d 464 (2015)); see also Bell
           v. Cone, 535 U.S. 685, 694, 122 S. Ct. 1843,
           152 L.Ed.2d 914 (2002) (explaining that “an
           unreasonable application is different from an
           incorrect one.”).


Knight, 936 F.3d at 1330–31.

     To   obtain   habeas   relief,   the   state   court   decision   must

unquestionably conflict with Supreme Court precedent, not dicta.

Harrington v. Richter, 562 U.S. 86, 102 (2011).             If some fair-

minded jurists could agree with the lower court's decision, habeas

relief must be denied.      Meders v. Warden, Ga. Diagnostic Prison,

911 F.3d 1335, 1351 (11th Cir.), cert. denied, 140 S. Ct. 394

(2019).   Unless the petitioner shows the state-court's ruling was

                                      5
so lacking in justification that there was error well understood

and comprehended in existing law beyond any possibility for fair-

minded disagreement, there is no entitlement to habeas relief.

Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

     The reviewing federal court must accept that a state court's

finding of fact, whether a state trial court or appellate court,

is entitled to a presumption of correctness under 28 U.S.C. §

2254(e)(1).   This presumption of correctness, however, applies

only to findings of fact, not mixed determinations of law and fact.

Brannan v. GDCP Warden, 541 F. App'x 901, 903-904 (11th Cir. 2013)

(per curiam) (recognizing the distinction between a pure question

of fact from a mixed question of law and fact), cert. denied, 573

U.S. 906 (2014).   Where there has been one reasoned state court

judgment rejecting a federal claim followed by an unexplained order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning."        Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

     Application of the AEDPA standard ensures that habeas corpus

is a guard against extreme malfunctions in the state criminal

justice systems, and not a mechanism for ordinary error correction.

                                6
Richter,    562   U.S.    at   102-103       (citation   and   quotation   marks

omitted).    Consequently, state-court judgments will not easily be

set aside due to the applicability of the highly deferential AEDPA

standard that is intentionally difficult to meet.                 See Richter,

562 U.S. at 102.         Although this high standard does not impose a

complete bar to issuing a writ, it severely limits those occasions

to those "where there is no possibility fairminded jurists could

disagree that the state court's decision conflicts" with Supreme

Court precedent.     Id.

                   V.     EXHAUSTION AND PROCEDURAL DEFAULT

     The doctrine of procedural default requires the following:

                 Federal habeas courts reviewing the
            constitutionality of a state prisoner's
            conviction and sentence are guided by rules
            designed to ensure that state court judgments
            are   accorded   the  finality   and   respect
            necessary to preserve the integrity of legal
            proceedings within our system of federalism.
            These rules include the doctrine of procedural
            default, under which a federal court will not
            review the merits of claims, including
            constitutional claims, that a state court
            declined to hear because the prisoner failed
            to abide by a state procedural rule. See,
            e.g., Coleman, supra, at 747-748, 111 S. Ct.
            2546; Sykes, supra, at 84-85, 97 S. Ct. 2497.
            A state court's invocation of a procedural
            rule to deny a prisoner's claims precludes
            federal review of the claims if, among other
            requisites, the state procedural rule is a
            nonfederal ground adequate to support the
            judgment and the rule is firmly established
            and consistently followed. See, e.g., Walker


                                         7
              v. Martin, 562 U.S. ----, ----, 131 S. Ct.
              1120, 1127-1128, 179 L.Ed.2d 62 (2011); Beard
              v. Kindler, 558 U.S. ----, ----, 130 S. Ct.
              612, 617-618, 175 L.Ed.2d 417 (2009). The
              doctrine   barring    procedurally   defaulted
              claims from being heard is not without
              exceptions. A prisoner may obtain federal
              review of a defaulted claim by showing cause
              for the default and prejudice from a violation
              of federal law. See Coleman, 501 U.S., at 750,
              111 S. Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).

       A petition for writ of habeas corpus should not be entertained

unless the petitioner has first exhausted his state court remedies.

Castille v. Peoples, 489 U.S. 346, 349 (1989); Rose v. Lundy, 455

U.S.    509    (1982).    A   procedural   default   arises   "when   'the

petitioner fails to raise the [federal] claim in state court and

it is clear from state law that any future attempts at exhaustion

would be futile.'"       Owen v. Sec'y, Dep't of Corr., 568 F.3d 894,

908 n.9 (11th Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d 1300,

1304 (11th Cir. 2003)), cert. denied, 558 U.S. 1151 (2010).

       There are, however, allowable exceptions to the procedural

default doctrine; "[a] prisoner may obtain federal review of a

defaulted claim by showing cause for the default and prejudice

from a violation of federal law."            Martinez, 566 U.S. at 10

(citing Coleman v. Thompson, 501 U.S. 722, 750 (1991)).                 To

demonstrate cause, a petitioner must show that some objective



                                     8
factor external to the defense impeded his effort to properly raise

the claim in state court.          Wright v. Hopper, 169 F.3d 695, 703

(11th Cir.), cert. denied, 528 U.S. 934 (1999).                  If cause is

established,     a   petitioner     must     demonstrate     prejudice.         To

demonstrate prejudice, a petitioner must show "there is at least

a reasonable probability that the result of the proceeding would

have    been   different     had    the     constitutional    violation        not

occurred."     Owen, 568 F.3d at 908.

       Alternatively,    a    petitioner      may    obtain     review    of     a

procedurally barred claim if he satisfies the actual innocence

“gateway” established in Schlup v. Delo, 513 U.S. 298 (1995).                  The

gateway exception is meant to prevent a constitutional error at

trial from causing a miscarriage of justice and conviction of the

actually innocent.      Kuenzel v. Comm’r, Ala. Dep’t of Corr., 690

F.3d 1311, 1314 (11th Cir. 2012) (per curiam) (quoting Schlup, 513

U.S. at 324), cert. denied, 569 U.S. 1004 (2013).

                             VI.   GROUNDS FOR RELIEF

                                   A.   Ground One

       Petitioner alleges there was an error in the jury instruction

that negated his entrapment defense.           Petition at 5.    He complains

that although the charge to the jury included an instruction on

entrapment, it also included the act of dispensing.                  Id.        He



                                        9
asserts the dispensing instruction “rendered the jury incapable of

reaching a legal or lawful conclusion” on his affirmative defense

of entrapment.   Id.

     The record shows Petitioner raised a similar claim in ground

two of his Rule 3.850 motion.     Ex. 22 at 12, 64.    The trial court

found the claim to be procedurally barred, concluding it should

have been raised on direct appeal and is not cognizable through

collateral attack.     Id. at 200-201.   The First District Court of

Appeal (1st DCA) affirmed.       Ex. 22, Opinion filed October 10,

2107.   The mandate issued on November 7, 2017.    Ex. 23.    As such,

the claim is procedurally barred from federal habeas review unless

Petitioner demonstrates cause and prejudice or that a fundamental

miscarriage of justice will result if the Court does not reach the

merits of the claim.

     Upon review, Petitioner has failed to show cause and prejudice

or that a fundamental miscarriage of justice will result if the

Court does not reach the merits of the claim.         Thus, ground one

of the Petition is due to be denied.

                            B.   Ground Two

     Petitioner raises a claim of double jeopardy in his second

ground for relief.     Petition at 7.    Petitioner raised a double

jeopardy claim in ground four of his Rule 3.850 motion, Ex. 22 at



                                  10
13, 64, but the trial court found the claim to be moot because the

charge of sale of or dispensing a prescription drug (count two)

was dismissed on remand.    Id. at 201.   The 1st DCA affirmed.     Ex.

22, Opinion filed October 10, 2107.

     Petitioner has not established that the state court decision

was contrary to or an unreasonable application of federal law, nor

that there was an unreasonable determination of the facts. As such,

ground two is due to be denied.

     In the alternative, this claim has no merit as Petitioner no

longer stands convicted of count two.      On direct appeal, the 1st

DCA reversed and remanded the judgment and sentence for count two.

Ex. 9 at 4-5.    The trial court, upon remand, vacated the judgment

in count two, and entered an amended judgment on count one only.

Ex. 10 at 1-4.   Thus, there is no double jeopardy claim to be made

under these circumstances.      Response at 22.      Petitioner is not

entitled to habeas relief on ground two.

                           C.   Ground Three

     In ground three, Petitioner raises a claim of insufficiency

of the evidence.     Petition at 8.     Petitioner raised a similar

claim in issue one of the direct appeal.       Ex. 6 at 22-26.   Indeed,

Petitioner claimed the trial court reversibly erred by denying the

motion for judgment of acquittal as to counts one and two.          Id.



                                  11
at 20.    The 1st DCA affirmed the judgment and conviction for count

one.     Ex. 9.    The 1st DCA agreed that a partial judgment of

acquittal should have been granted as to the allegations of

dispensing (count two) and directed the trial court to vacate that

judgment and sentence.       Id.   The trial court, upon remand, vacated

the judgment in count two, and entered an amended judgment on count

one only.     Ex. 10 at 1-4.

       At trial, the court found that although Petitioner said on

the videotape of the exchange with the informant Petitioner did

not want any money for the pill, the videotape showed him looking

at the informant as she placed money in a cigarette pack.                Ex. 4

at 253.     The court found the trier of fact should be allowed to

determine whether Petitioner knew the money was in the pack, even

though he made some oral protest prior to the transaction being

consummated.      Id.   at   253-54.        The   court   held,   “viewing   the

evidence in a light most favorable to the state, I think a jury

could conclude that there was, in fact, a sale of the narcotic

based upon the circumstantial evidence that they see on the tape.”

Id. at 254.    The court also highlighted the informant’s testimony

that she had purchased Oxycodone from Petitioner in the past, and

the informant believed Petitioner was suspicious that there may be

something wrong with the transaction, giving some explanation for



                                       12
Petitioner’s oral protestations.              Id.   As such, the court denied

the motion for judgment of acquittal on count one.                   Id.    The 1st

DCA affirmed.       Ex. 9.

       Petitioner has not established that the 1st DCA’s decision

was contrary to or an unreasonable application of federal law, nor

that   there      was   an    unreasonable    determination     of    the    facts.

Deference under AEDPA is due to the last adjudication on the merits

provided by the 1st DCA.            As such, ground three is due to be

denied.

       In   the   alternative,     the   Court      finds   Petitioner      has   not

presented a claim of constitutional dimension in ground three.

Ordinarily, the denial of a motion for judgment of acquittal is a

state law claim.             It only arises to the level of a claim of

constitutional dimension if it is asserted that the evidence was

insufficient to support the conviction, and as a result of the

deficiency, there was a deprivation of due process of law.3

       On direct appeal, no due process claim was raised.                  Instead,

Petitioner claimed the trial court reversibly erred in not granting

Petitioner’s motion for judgment of acquittal as to count one.



     3 Of import, Petitioner does not claim a deprivation of due
process of law in ground three.     Petition at 8.   He does not
reference the Fourteenth Amendment or the Due Process Clause. He
merely challenges the sufficiency of the evidence. Id.


                                         13
Ex. 6 at 24.    This Court should refrain from addressing the state

law claim; it is not the province of a federal district court to

reexamine   state-court   determinations    on    issues   of   state   law.

Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).         As there has been

no breach of a federal constitutional mandate, this Court is bound

by the Florida court’s decision.

                           D.    Ground Four

     In his fourth and final ground, Petitioner raises a claim of

prosecutorial    misconduct     asserting   the    prosecutor    knowingly

charged him with a crime of dispensing, which could only be charged

against pharmacists.      Petition at 10.         Petitioner presented a

similar claim in ground one of his Rule 3.850 motion.            Ex. 22 at

12, 30-43, 64.      The trial court found the claim procedurally

barred, noting it should have been raised on direct appeal.             Id.

at 200.   The 1st DCA affirmed.     Ex. 22, Opinion filed October 10,

2107.

     The claim raised in ground four is procedurally barred from

federal habeas review unless Petitioner demonstrates cause and

prejudice or that a fundamental miscarriage of justice will result

if the Court does not reach the merits of the claim.             After due

consideration, the Court finds Petitioner has failed to show cause

and prejudice or that a fundamental miscarriage of justice will



                                    14
result if the Court does not reach the merits of the claim.   Thus,

ground four of the Petition is due to be denied.

     In the alternative, this claim has no merit.    Petitioner does

not stand convicted of dispensing under count two.    That judgment

has been vacated.     Therefore, any claims concerning the issue of

dispensing the prescription medication are moot.    Thus, Petitioner

is not entitled to habeas relief.

     Accordingly, it is now

     ORDERED AND ADJUDGED:

     1.   The Amended Petition for Writ of Habeas Corpus (Doc. 5)

is DENIED.

     2.   This action is DISMISSED WITH PREJUDICE.

     3.   The Clerk shall enter judgment accordingly and close

this case.

     4.   If Petitioner appeals the denial of his Amended Petition

for Writ of Habeas Corpus (Doc. 5), the Court denies a certificate

of appealability. 4    Because this Court has determined that a


4 This Court should issue a certificate of appealability only if a
petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537

                                 15
certificate of appealability is not warranted, the Clerk shall

terminate from the pending motions report any motion to proceed on

appeal   as   a   pauper   that   may   be   filed   in   this   case.   Such

termination shall serve as a denial of the motion.

     DONE AND ORDERED at Jacksonville, Florida, this 17th day of

March, 2020.




sa 3/13
c:
Barry Layne Moore
Counsel of Record




U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)).   Upon due consideration, this Court will
deny a certificate of appealability.


                                        16
